                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 M3 USA CORPORATION                           : CIVIL ACTION
                                              :
                     v.                       : NO. 20-5736
                                              :
 KARIE HART, et al.                           :


                                           ORDER

       AND NOW, this 9th day of July 2021, upon considering Plaintiff’s Petition for reasonable

fees and costs (ECF Doc. No. 56), Defendants’ Opposition (ECF Doc. No. 59), Plaintiff’s Reply

(ECF Doc. No. 60), Plaintiff’s supplemental memorandum (ECF Doc. No. 64), Defendants’

supplemental memorandum (ECF Doc. No. 65), and for reasons in the accompanying

Memorandum, it is ORDERED:

       1.     Plaintiff’s Petition (ECF Doc. No. 56) is GRANTED in part;

       2.     We enter JUDGMENT in favor of Plaintiff and against Defendants jointly and

severally for $238,560.13 in reasonable attorney’s fees and $69,547.64 in reasonable costs

consistent with the offer of judgment (ECF Doc. No. 54); and,

       3.     The Clerk of Court shall close this case.




                                                    KEARNEY, J.
